DOWDELL, J.
— There was no exception reserved to the action of the court in ordering the clerk to refund to the defendant the money which had been deposited by him upon the filing of his affidavit under the statute suggesting a claimant, after said affidavit, on motion of the plaintiff, had been stricken from the file.
The only other assignment of error is as to the giving of the affirmative charge requested by the defendant. The case was tried under the plea of the general issue. The bill of exceptions does not purport to set out all of the evidence. Under this state of the record, it has been repeatedly held by this court that the presumption will be indulged that there was other evidence ivhich authorized and warranted the giving of the charge as requested. See Sanders v. Steen, 128 Ala. 633, where the authorities are collated, and in addition to the authorities there cited see also Fleming v. Ussery, 30 Ala. 282. Let the judgment of the circuit court be affirmed.